DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clevenger et al, US Patent Application Publication 2008/0220608 (newly submitted).

Regarding claim 1, Clevenger teaches an integrated chip, comprising a first interconnect 110 disposed within an inter-level dielectric (ILD) structure 100/120/130 over a substrate; a barrier layer 140 disposed along sidewalls of the ILD structure 120/130 and having sidewalls defining an opening over the first interconnect; and a second interconnect 145/147/170 disposed on the barrier layer, wherein the second 

Regarding claim 2, Clevenger teaches the bottommost surface of the barrier layer contacts an upper surface of the ILD structure laterally between the sidewalls of the ILD structure and outermost sidewalls of the first interconnect (figure 9).

Regarding claim 3, Clevenger teaches the second interconnect comprises a first liner 145 that is arranged on the barrier layer and that surrounds a conductive interior 170 or 150 (figures 9 and 10).

Regarding claim 4, Clevenger teaches the first interconnect and the first liner comprise a same material (Note: [0005] teaches 145 may be made with tungsten, while [0036] teaches 110 may be made with tungsten) ; and wherein the conductive interior and the first liner comprise a different material (Note: [0051] teaches that 170 may be made with copper or aluminum, thereby meeting the limitation of this claim).

Regarding claim 5, Clevenger teaches a second liner 147 disposed on the first liner and surrounding the conductive interior 150 (figure 10).



Regarding claim 21, Clevenger teaches the second interconnect comprises a lower surface directly over the barrier layer and a protrusion extending outward from the lower surface, the protrusion being directly over the first interconnect (figures 9 and 10)

Claim(s) 9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al, US Patent 7,335,590 (newly submitted).

Regarding claim 9, Suh teaches an integrated chip, comprising a first interconnect 29a/31a disposed within a first inter-level dielectric (ILD) layer 26 over a substrate 21; a second ILD layer 34  disposed over the first ILD layer; a barrier layer 39a extending along a sidewall of the second ILD layer and along an upper surface of the first ILD layer,  wherein the barrier layer comprises a vertically extending segment disposed along the sidewall of the second ILD layer and a horizontally extending segment protruding outward from the vertically extending segment towards the first interconnect; and a first liner 41 disposed on the barrier layer and surrounding a conductive interior 43/45a, wherein the first liner extends through the barrier layer to the first interconnect (figure 10).



Regarding claim 12, Suh teaches the first interconnect (column 7, lines 56-58, W) and the first liner (9, line 13-15, W) are a same material, which continuously extends from a bottom of the first interconnect to a top of the second ILD layer (figure 10).

Regarding claim 13, Suh teaches the barrier layer has sidewalls that are separated by a distance that is substantially equal to a width of a top surface of the first interconnect (figure 10).

Regarding claim 14, Suh teaches the conductive interior is vertically closer to the first interconnect along a center of a bottom of the conductive interior than along bottom outer edges of the conductive interior (figure 10).

Regarding claim 15, Suh teaches the conductive interior 41/43/45a comprises a lower surface directly over the barrier layer and a protrusion extending outward from the lower surface, the protrusion being directly over the first interconnect (figure 10)

.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger as applied to claim 5 above, and further in view of Shih et al, US Patent Application Publication 2006/0202346 (as cited in previous Office Action).

Regarding claims 6 and 7, Clevenger fails to teach a capping layer arranged on the conductive interior and the second liner, wherein the capping layer and the second liner comprise a same material, wherein the barrier layer is laterally outside of the capping layer.

	Shih teaches a capping layer 28 arranged on the conductive interior 24 and the second liner 26, wherein the capping layer and the second liner comprise a same material ([0037], which teaches tungsten, a same material that is the second liner of 30) is laterally outside of the capping layer (figure 12) in teaching the use of a capping layer, which is conventionally used to prevent oxidation of the underlying interconnect.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shih with that of Clevenger because capping layer is conventionally used to prevent oxidation of the underlying interconnect.

Allowable Subject Matter

The indicated allowability of claims 10 and 15 is withdrawn in view of the newly discovered reference(s) to Clevenger et al and Suh et al.  Rejections based on the newly cited reference(s) are as stated above.

Claims 17-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 17, the prior art fails to anticipate or render obvious the claimed invention including “…forming a blocking layer onto the upper surface of the first interconnect, wherein the blocking layer is laterally separated from the sidewalls of the second ILD layer by a space that exposes outermost sidewalls of the blocking layer; forming a barrier layer within the interconnect opening; removing the blocking layer to 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899